DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/10/2022 has been entered. Claims 1, 4, 6, 8, and 13-15 have been amended. Claims 1-15 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every rejection under 35 U.S.C. § 112 set forth in the Non-Final Office Action mailed on 11/09/2021. 

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered and have resulted in the following:
Regarding claim 1, Applicant asserts Jaeger fails to disclose, teach, or suggest "a collapsible display device positioned adjacent to the privacy divider of the aircraft passenger compartment suite . . . the collapsible display device configured to operate as a collapsible barrier between the first side and the second side when the collapsible display device is in the deployed position"
Examiner agrees Jaeger fails to teach amended claim 1, and respectfully withdraws the rejection under 35 U.S.C. § 102 as being anticipated by Jaeger for claims 1-2, and 4-7. 
Regarding claim 8, Applicant asserts Jaeger fails to disclose, teach, or suggest "the first display device [/second display device] configured to rotate about an axis to face downward towards a floor surface in the first display device [/second display device] stowed position"
Examiner agrees that Jaeger fails to specifically teach the amended limitation. However, examiner holds that “the first display device [/second display device] configured to rotate about an axis to face downward towards a floor surface in the first display device [/second display device] stowed position” would have been obvious to one of ordinary skill in the art based on the teachings of Jaeger. As such, examiner respectfully withdraws the rejection under 35 U.S.C. § 102, and asserts that rejection of claim 8 over Jaeger should be maintained under 35 U.S.C. § 103. 
Regarding claim 8, Applicant asserts Jaeger fails to disclose "a first plate /second plate positioned adjacent to a rear surface of the first display device [/second display device, the first plate [/second plate configured to be an extension of a first [/second horizontal surface in the first [/second side of the aircraft passenger compartment suite when the first display device /second display device is in the first display device [/second display device stowed position,"
Examiner agrees that Jaeger fails to teach the amended limitation, and installing a rear plate on the rear surface of the display device would not be obvious to one of ordinary skill in the art prior to the effective filing date, and thus respectfully withdraws the rejection of claim 8  over Jaeger under 35 U.S.C. § 103.
Examiner’s note: Applicant traversed the rejection of claims 1-2 under 35 U.S.C. § 102 as anticipated by Simeon, and subsequently claim 3 under 35 U.S.C. § 103. However, applicant failed to provide any arguments as to why the decision was traversed. As such, Examiner maintains the rejection of amended claims 1-2 under 35 U.S.C. § 102 as anticipated by Simeon, and subsequently claim 3 under 35 U.S.C. § 103. Examiner advised Applicant of this circumstance in a telephonic interview on 03/22/2022, and Applicant elected to use an Examiner’s Amendment to facilitate patent prosecution by cancelling claims 1-7. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative on 03/22/2022.
The application, more specifically the claims, have been amended as follows: 
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)

Allowable Subject Matter
Claims 8-15 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record failed to show either alone or in combination an aircraft passenger compartment suite, comprising: a first side comprising: a first display device positioned adjacent to a first aircraft seat, the first display device being configured to actuate between a first display device deployed position and a first display device stowed position, the first display device configured to display an image output when in the first display device deployed position, the first display device configured to rotate about an axis to face downward towards a floor surface in the first display device stowed position; and a first plate positioned adjacent to a rear surface of the first display device, the first plate configured to be an extension of a first horizontal surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644